
	

114 HR 1774 IH: Compassionate Access Act
U.S. House of Representatives
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1774
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2015
			Mr. Griffith (for himself and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for the rescheduling of marihuana, the medical use of marihuana in accordance with State
			 law, and the exclusion of cannabidiol from the definition of marihuana,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Compassionate Access Act. 2.Availability of marihuana for medical use (a)Rescheduling (1)Recommendation by HHSNot later than 180 days after the date of enactment of this Act, the Secretary of Health and Human Services, in consultation with the Institute of Medicine of the National Academy of Sciences, shall submit to the Administrator of the Drug Enforcement Administration a recommendation to transfer marihuana from schedule I under section 202 of the Controlled Substances Act (21 U.S.C. 812) to a schedule under such section 202 other than schedule I.
 (2)Final ruleNot later than one year after the date of enactment of this Act, the Administrator of the Drug Enforcement Administration shall, taking into consideration the recommendation under paragraph (1), issue a final rule to transfer marihuana from schedule I under section 202 of the Controlled Substances Act (21 U.S.C. 812) to a schedule under such section other than schedule I.
				(b)Cannabidiol
 (1)In generalParagraph (16) of section 102 of the Controlled Substances Act (21 U.S.C. 802) is amended— (A)by striking (16) The and inserting (16)(A) The; and
 (B)by adding at the end the following:  (B)Cannabidiol—
 (i)is excluded from the definition of marihuana under subparagraph (A); and (ii)shall not be treated as a controlled substance under this Act..
 (2)DefinitionSection 102 of the Controlled Substances Act (21 U.S.C. 802), as amended by paragraph (1), is further amended by adding at the end the following:
					
 (57)The term cannabidiol means the substance cannabidiol, as derived from marihuana or synthetically formulated, that contains not greater than 0.3 percent delta-9-tetrahydrocannabinol on a dry weight basis..
 (3)Cannabidiol determination by the StatesSection 201 of the Controlled Substances Act (21 U.S.C. 811) is amended by adding at the end the following:
					
 (j)Cannabidiol determinationIf a person grows or processes marihuana for purposes of making cannabidiol in accordance with State law, the marihuana shall be deemed to meet the concentration limitation under section 102(57), unless the Attorney General determines that the State law is not reasonably calculated to ensure that marihuana grown or processed for purposes of making cannabidiol meets such concentration limitation..
				(c)Regulation under State law
 (1)In generalIn a State in which marihuana may be prescribed by a physician for medical use under applicable State law, no provision of the Controlled Substances Act (21 U.S.C. 801 et seq.) or of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) shall prohibit or otherwise restrict in such State in accordance with such State law—
 (A)the prescription of marihuana by a physician for medical use; (B)an authorized patient under such State law from obtaining, possessing, transporting, or using marihuana for that patient’s medical use;
 (C)a caregiver for an authorized patient from obtaining, possessing, or transporting marihuana, as authorized under such State law, for the medical use of such authorized patient;
 (D)the legally recognized parent or guardian of a minor who is an authorized patient from obtaining, possessing, or transporting marihuana, as authorized under such State law, for the medical use of such minor;
 (E)an entity from producing, processing, or otherwise manufacturing marihuana for medical use, as authorized under such State law;
 (F)an entity from distributing marihuana for medical use, as authorized under such State law; (G)a pharmacy or other health care provider from dispensing marihuana to an authorized patient for medical use, as authorized under such State law; or
 (H)a laboratory or other entity from performing safety, quality, or efficacy testing of marihuana for medical use, as authorized under such State law or under Federal law.
 (2)CannabidiolNotwithstanding the exclusion of cannabidiol from the definition of marihuana in section 102 of the Controlled Substances Act (21 U.S.C. 802), as amended, and section 5 of this Act, this subsection applies with respect to cannabidiol, as defined in such section 102, to the same extent and in the same manner as this subsection applies with respect to marihuana.
				3.Research into potential medicinal uses of marihuana
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Attorney General shall delegate responsibility under section 303(f) of the Controlled Substances Act (21 U.S.C. 823(f)) for control over access to marihuana for research into its potential medicinal uses to an agency of the Executive Branch that is not focused on researching the addictive properties of substances. Such agency shall take appropriate actions to ensure that an adequate supply of marihuana is available for such medicinal research.
 (b)Consideration of other research in schedulingResearch that is performed in a scientifically sound manner in a State where marihuana or cannabidiol is legal for medical purposes, and in accordance with such State’s law, but that does not use marihuana from federally approved sources, may be considered for purposes of rescheduling marihuana under section 202 of the Controlled Substances Act (21 U.S.C. 812).
 4.Relation of act to certain prohibitions relating to smokingThis Act does not affect any Federal, State, or local law regulating or prohibiting smoking in public.
 5.DefinitionsIn this Act: (1)Authorized patientThe term authorized patient means an individual using marihuana in accordance with a prescription by a physician for medical use.
 (2)MarihuanaExcept as provided in section 2(c)(2), the term marihuana has the meaning given to such term in section 102 of the Controlled Substances Act (21 U.S.C. 802), as amended by section 2(b).
 (3)PhysicianThe term physician means a practitioner of medicine, who— (A)graduated from a college of medicine or osteopathy; and
 (B)is licensed to practice medicine by the appropriate State board. (4)PrescriptionThe term prescription means an instruction written by a medical physician in accordance with applicable State law that authorizes the provision of a medicine or treatment to a patient.
 (5)StateThe term State includes the District of Columbia, Puerto Rico, and any other territory or possession of the United States.
			
